Citation Nr: 0419689	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  97-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1964 to February 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
The veteran testified at a Travel Board hearing before the 
undersigned in August 2003; a transcript of the hearing is of 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

The veteran contends that he has peripheral neuropathy as a 
result of herbicide exposure in Vietnam.  A veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange) if he has one of the 
listed Agent Orange presumptive diseases unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during such service.  Service connection for a 
listed disease, including acute and sub-acute peripheral 
neuropathy, will be presumed if is manifested a compensable 
degree within specified periods, even if there is not record 
of such disease during service.  The presumptive period for 
acute and subacute peripheral neuropathy is one year after 
the last date on which the veteran was exposed to herbicide 
agents during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  "Acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e) (Note 2).  If evidence does not show 
entitlement to the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309, the veteran may still establish his claim 
with medical evidence of a link between his current disorder 
and service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

It appears pertinent medical records may be outstanding.  At 
the August 2003 Travel Board hearing, the veteran reported 
upcoming VA medical treatment for the disability at issue, 
and stated that he had been receiving ongoing VA medical 
treatment since approximately October 2002.  Records of such 
treatment are not in his claims file.  As VA medical records 
are constructively of record, any such existing medical 
reports must be obtained and associated with the claims file.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, 
the claims file contains a Form 4142 authorization to release 
private medical records which the veteran submitted at his 
August 2003 hearing.  Reports of pertinent private medical 
treatment should be obtained, if available.  

Also during the August 2003 personal hearing, the veteran 
reported that on November 1995 Agent Orange screening, he was 
told by a VA physician that his neuropathy was due to Agent 
Orange exposure (although such opinion is not in the 
examination report).  Given the circumstances described 
above, a VA examination with medical opinion is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any private or VA reports (not 
already associated with the claims file) 
of treatment the veteran received for 
peripheral neuropathy since service.  He 
should assist in this matter by 
identifying all sources of treatment and 
providing any necessary releases.  
Specifically, the RO should obtain 
records of treatment from the VA medical 
facility(ies) identified by the veteran 
during his August 2003 personal hearing.

2.  The RO should then make arrangements 
for the veteran to be afforded a medical 
examination by an appropriate specialist 
to determine whether he has peripheral 
neuropathy related to service..  The 
veteran's claims folder must be reviewed 
by the examiner in connection with the 
examination.  Based on a review of the 
file and examination of the veteran, the 
examiner should specify the correct 
diagnosis for any current neurological 
disorder and opine as to whether it is at 
least as likely as not that any such 
disorder is related to service, to 
include exposure to herbicides.  The 
examiner should explain the rationale for 
any opinion.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to complete the record.  No 
action is required of the appellant until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



